Name: Commission Regulation (EEC) No 1959/86 of 25 June 1986 on offers tendered in respect of the first invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 1812/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6. 86 Official Journal of the European Communities No L 169/31 COMMISSION REGULATION (EEC) No 1959/86 of 25 June 1986 on offers tendered in respect of the first invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 1812/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1812/86 of 11 June 1986 on sale by tender, for export, of beef held by certain intervention agencies (3), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas on the basis of the examination of the offers received no award should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the first individual invitation to tender pursuant to Regulation (EEC) No 1812/86 in respect of which the time limit for the submission of tenders expired on 20 June 1986, no award shall be made. Article 2 This Regulation shall enter into force on 26 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1986. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 362, 31 . 12. 1985, p . 8 . 0 OJ No L 157, 12. 6 . 1986, p . 43 .